Citation Nr: 1135651	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  11-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the Appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	[redacted], Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant alleges that he was in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), including the recognized guerrillas in the service of the Armed Forces of the United States.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDING OF FACT

The National Personnel Records Center has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code. 

Under Section 1002, an eligible person is any person:  (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and 
(3) any eligible person was discharged or released from service under conditions other than dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service).

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

Facts and Analysis

The Appellant alleges qualifying service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), including in the recognized guerilla forces in service of the Armed Forces of the United States.  

As proof of qualifying service, the claims file contains numerous copies of documents submitted by the Appellant, including the following:  Affidavit for Philippine Army Personnel, dated in May 1946; W.D., A.G.O. Form No. 24, Service Record; record from The Philippine National Red Cross, Prisoner of War Office, dated in June 1962; Philippine Army Certificate of Discharge, dated in 

November 1945; Form AGNR2 from General Headquarters of the Armed Forces of The Philippines, dated in December 1985, certifying the dates of the Appellant's military service and noting that his name was not carried in the Approved Revised Reconstructed Grla [sic] Roster; extract from Headquarters, United States Army Forces, Western Pacific, Office of the Commanding General, dated in March 1945, regarding recognition of a Philippine military (guerrilla) unit as having been in the service of the Armed Forces of the United States; a letter of the Philippine Veterans Board, dated in October 1956, certifying that the Appellant was a recognized guerrilla veteran of World War II; Special Orders No. 273, dated in November 1945, identifying the members of "I" Co, 3rd Bn, 11th Infantry, of which the Appellant was one; Form AGNR2 from General Headquarters of the Armed Forces of The Philippines, dated in May 2001, certifying that the Appellant was in a guerrilla unit; identification cards of the Appellant, issued in 2000 and 2006, showing he was a life member of the Veterans Federation of the Philippines and recognizing him as from the Municipality of Pinukpuk; and a list of veterans entitled to shares of the Philippine Veterans Bank, on which the Appellant's name appears, as well as different types of shares of the bank stock which the Appellant is certified as owning.  

In support of his claim, the Appellant also submitted two joint affidavits and a single affidavit from several fellow soldiers, who attest that they knew and served with the Appellant during World War II.  

As the documents submitted by the Appellant were not issued by a U.S. service department, the RO relied on verification of service from the National Personnel Records Center (NPRC), which in December 2009 and in November 2010, certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The second request for verification of military service included consideration of possible spelling variations of the Appellant's name.  The requests also noted that the Appellant was not listed in the Reconstructed Recognized Guerrilla Roster maintained at the Manila RO.  


As the documents from the Appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because the records are not official documents of the appropriate United States service department, the documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

In the file, the Appellant provided in various statements and testimony the military units that he served in and the officers under which he served, including an American officer who signed his discharge certificate.  He identified several individuals with whom he served (i.e., those who provided affidavits in support of the Appellant's service) and questioned why these other fellow soldiers were in receipt of the FVEC payment and he had been denied such payment.  He maintains that his name was inadvertently omitted from the Reconstructed Recognized Guerrilla Roster.  

The Board acknowledges the Appellant's contentions but finds that the Manila RO correctly applied the relevant provisions of the law and regulations in regard to determining the Appellant's eligibility for Filipino Veterans Equity Compensation Fund benefits under the American Recovery and Reinvestment Act.  For the purpose of ascertaining whether a claimant has the requisite military service, the provisions of 38 C.F.R. § 3.203 have been followed.  The Appellant's submitted evidence does not constitute evidence issued by a service department of the United States military.

As previously found, valid military service has not been certified through a United States service department.  Further, the Appellant has provided no further evidence that would warrant a request for recertification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).  


As the U.S. service department, through the NPRC, certified that the Appellant did not serve as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United State Armed Forces, the finding is binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Therefore, the Board concludes that the Appellant is not eligible for, that is, he is not legally entitled to the Filipino Veterans Equity Compensation Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The Appellant is not eligible for benefits from the Filipino Veterans Equity Compensation Fund, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


